Exhibit 10.2


THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS NOTE AND THE
COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO MILLENNIUM BIOTECHNOLOGIES GROUP, INC. THAT SUCH REGISTRATION IS
NOT REQUIRED.


Principal Amount: $550,000
Issue Date: November 30, 2007



SECURED CONVERTIBLE NOTE


FOR VALUE RECEIVED, MILLENNIUM BIOTECHNOLOGIES GROUP, INC., a Delaware
corporation (hereinafter called "Borrower"), hereby promises to pay to
HARBORVIEW MASTER FUND L.P., c/o Beacon Capital Management, Harbor House,
Roadtown, Tortolla, BVI (the "Holder") or assignee, without demand, the sum of
Five Hundred and Fifty Thousand Dollars ($550,000), with simple and unpaid
interest thereon, on November 30, 2008 (the "Maturity Date"), if not paid
sooner.


The following terms shall apply to this Note:


ARTICLE I


GENERAL PROVISIONS


1.1 Payment Grace Period. The Borrower shall have a ten (10) business day grace
period to pay any monetary amounts due under this Note, after which grace period
and during the pendency of an Event of Default (as defined in Article III) a
default interest rate of eighteen percent (18%) per annum shall apply to the
amounts owed hereunder.


1.2.  Interest Rate. Simple interest payable on this Note shall accrue at the
annual rate of six percent (6%). Interest will be payable on December 31, 2007
and on the last business day of each calendar quarter thereafter and on the
Maturity Date, accelerated or otherwise, when the principal and remaining
accrued but unpaid interest shall be due and payable, or sooner as described
below. Interest will be payable in cash, or at the election of the Holder,
provided an Event of Default or an event which with the passage of time or the
giving of notice could become an Event of Default, is not pending, by the
Borrower’s delivery of a Note in the principal amount of such interest payment
(“Interest Note”), which Note shall be identical to this Note, including the
maturity date, except that interest on such Interest Note must be paid in cash.


1.3. Conversion Privileges. The Conversion Privileges set forth in Article II
shall remain in full force and effect immediately from the date hereof and until
the Note is paid in full regardless of the occurrence of an Event of Default.


--------------------------------------------------------------------------------




ARTICLE II


CONVERSION RIGHTS


The Holder shall have the right to convert the principal due under this Note
into Shares of Common Stock, $0.001 par value per share (“Common Stock”) of the
Borrower as set forth below.


2.1. Conversion into Common Stock.


(a) The Holder shall have the right from and after the Issue Date of the
issuance of this Note and then at any time until this Note is fully paid, to
convert any outstanding and unpaid principal portion of this Note, and accrued
interest if any, at the election of the Holder (the date of giving of such
notice of conversion being a "Conversion Date") into fully paid and
nonassessable shares of Common Stock as such stock exists on the date of
issuance of this Note, or any shares of capital stock into which such Common
Stock shall hereafter be changed or reclassified, at the conversion price as
defined in Section 2.1(b) hereof (the "Conversion Price"), determined as
provided herein. Upon delivery to the Borrower of a completed Notice of
Conversion, a form of which is annexed hereto, the Borrower shall issue and
deliver to the Holder within three (3) business days after the Conversion Date
(such third day being the “Delivery Date”) that number of shares of Common Stock
for the portion of the Note converted in accordance with the foregoing
(“Conversion Shares”). At the election of the Holder, the Borrower will deliver
accrued but unpaid interest on the Note in the manner provided in Section 1.2
through the Conversion Date directly to the Holder on or before the Conversion
Date. The number of shares of Common Stock to be issued upon each conversion of
this Note shall be determined by dividing that portion of the principal of the
Note and interest to be converted, by the Conversion Price.


(b) Subject to adjustment as provided in Section 2.1(c) hereof, the Conversion
Price per share shall be $.14.


(c)  The Conversion Price and number and kind of shares or other securities to
be issued upon conversion determined pursuant to Section 2.1(a), shall be
subject to adjustment from time to time upon the happening of certain events
while this conversion right remains outstanding, as follows:


A. Merger, Sale of Assets, etc. If the Borrower at any time shall consolidate
with or merge into or sell or convey all or substantially all its assets to any
other corporation, this Note, as to the unpaid principal portion thereof and
accrued interest thereon, shall thereafter be deemed to evidence the right to
purchase such number and kind of shares or other securities and property as
would have been issuable or distributable on account of such consolidation,
merger, sale or conveyance, upon or with respect to the securities subject to
the conversion or purchase right immediately prior to such consolidation,
merger, sale or conveyance. The foregoing provision shall similarly apply to
successive transactions of a similar nature by any such successor or purchaser.
Without limiting the generality of the foregoing, the anti-dilution provisions
of this Section shall apply to such securities of such successor or purchaser
after any such consolidation, merger, sale or conveyance.


B. Reclassification, etc. If the Borrower at any time shall, by reclassification
or otherwise, change the Common Stock into the same or a different number of
securities of any class or classes that may be issued or outstanding, this Note,
as to the unpaid principal portion thereof and accrued interest thereon, shall
thereafter be deemed to evidence the right to purchase an adjusted number of
such securities and kind of securities as would have been issuable as the result
of such change with respect to the Common Stock immediately prior to such
reclassification or other change.

2

--------------------------------------------------------------------------------




C. Stock Splits, Combinations and Dividends. If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock in shares of Common Stock,
the Conversion Price shall be proportionately reduced in case of subdivision of
shares or stock dividend or proportionately increased in the case of combination
of shares, in each such case by the ratio which the total number of shares of
Common Stock outstanding immediately after such event bears to the total number
of shares of Common Stock outstanding immediately prior to such event.
 
D. Share Issuance. So long as this Note is outstanding, if the Borrower shall
issue any shares of Common Stock for a consideration less than the Conversion
Price in effect at the time of such issue, then, and thereafter successively
upon each such issue, the Conversion Price shall be reduced to such other lower
issue price. For purposes of this adjustment, the issuance of any security
carrying the right to convert such security into shares of Common Stock or of
any warrant, right or option to purchase Common Stock shall result in an
adjustment to the Conversion Price upon the issuance of the above-described
security and again upon the issuance of shares of Common Stock upon exercise of
such conversion or purchase rights if such issuance is at a price lower than the
then applicable Conversion Price. The reduction of the Conversion Price
described in this paragraph is in addition to other rights of the Holder
described in this Note.
 
(d) Whenever the Conversion Price is adjusted pursuant to Section 2.1(c) above,
the Borrower shall promptly mail to the Holder a notice setting forth the
Conversion Price after such adjustment and setting forth a statement of the
facts requiring such adjustment.


(e) The Borrower will reserve from its authorized and unissued Common Stock
4,165,000 shares of Common Stock. The Borrower represents that upon issuance,
such shares will be duly and validly issued, fully paid and non-assessable. The
Borrower agrees that issuance of this Note by the Borrower shall constitute full
authority to the Borrower officers, agents, and transfer agents who are charged
with the duty of executing and issuing stock certificates to execute and issue
the necessary certificates for shares of Common Stock upon the conversion of
this Note.


(f) A. The Borrower understands that a delay in the delivery of certificates for
or electronic issuance of Conversion Shares on the relevant Delivery Date could
result in economic loss to the Holder. As compensation to the Holder for such
loss, in addition to any other available remedies at law, the Borrower agrees to
pay late payments to the Holder for late issuance of the Conversion Shares in
accordance with the following schedule (where “No. Business Days Late” is
defined as the number of business days beyond two (2) business days after the
Delivery Date):

3

--------------------------------------------------------------------------------


 
No. Business Days Late
 
Late Payment For Each $10,000 
of Principal or Interest Being Converted
 
1
 
$
100
 
2
 
$
200
 
3
 
$
300
 
4
 
$
400
 
5
 
$
500
 
6
 
$
600
 
7
 
$
700
 
8
 
$
800
 
9
 
$
900
 
10
 
$
1,000
 
>10
 
$
1,000 + $200 for each Business Day Late beyond 10 days
 

 
The Borrower shall pay any payments incurred under this Section in immediately
available funds upon demand. Nothing herein shall limit the Holder’s right to
pursue actual damages for the Borrower’s failure to issue and deliver the
Conversion Shares to the Holder within a reasonable time. Furthermore, in
addition to any other remedies which may be available to a Holder, in the event
that the Borrower fails for any reason to effect delivery of such Conversion
Shares within two (2) business days after the Delivery Date, the Converting
Holder will be entitled to revoke the relevant Notice of Conversion by
delivering a notice to such effect to the Borrower prior to the Holder’s receipt
of the relevant Conversion Shares, whereupon the Borrower and the Holder shall
each be restored to their respective positions immediately prior to delivery of
such Notice of Conversion.


B. If, by the tenth business day after the relevant Delivery Date, the Borrower
fails for any reason to deliver the Conversion Shares, but at any time after the
Delivery Date, the Holder purchases, in an arm’s-length open market transaction
or otherwise, shares of Common Stock (the “Covering Shares”) in order to make
delivery in satisfaction of a sale of Common Stock by the Holder (the “Sold
Shares”), which delivery the Holder anticipated to make using the shares to be
issued upon such conversion (a “Buy-In”), the Holder shall have the right to
require the Borrower to pay to the Holder, in addition to and not in lieu of the
amounts contemplated in other provisions of the Transaction Agreements (as that
term is defined in the Loan Agreement, dated as of November 30, 2007, to which
the Borrower and the Holder, or the Holder’s predecessor in interest, are
parties), including, but not limited to, the provisions of this Section 2.1(f),
the Buy-In Adjustment Amount (as defined below). The “Buy-In Adjustment Amount”
is the amount equal to the number of Sold Shares multiplied by the excess, if
any, of (x) the Holder's total purchase price per share (including brokerage
commissions, if any) for the Covering Shares over (y) the net proceeds per share
(after brokerage commissions, if any) received by the Holder from the sale of
the Sold Shares. The Borrower shall pay the Buy-In Adjustment Amount to the
Holder in immediately available funds immediately upon demand by the Holder. By
way of illustration and not in limitation of the foregoing, if the Holder
purchases shares of Common Stock having a total purchase price (including
brokerage commissions) of $11,000 to cover a Buy-In with respect to shares of
Common Stock it sold for net proceeds of $10,000, the Buy-In Adjustment Amount
which the Borrower will be required to pay to the Holder will be $1,000.

4

--------------------------------------------------------------------------------




2.2 Method of Conversion. This Note may be converted by the Holder in whole or
in part as described in Section 2.1(a) hereof. Upon partial conversion of this
Note, a new Note containing the same date and provisions of this Note shall, at
the request of the Holder upon delivery of the Note to the Borrower, be issued
by the Borrower to the Holder for the principal balance of this Note and
interest which shall not have been converted or paid.


2.3  Maximum Conversion. The Holder shall not be entitled to convert on a
Conversion Date that amount of the Note in connection with that number of shares
of Common Stock which would be in excess of the sum of (i) the number of shares
of Common Stock beneficially owned by the Holder and its affiliates on a
Conversion Date, (ii) any Common Stock issuable in connection with the
unconverted portion of this and any other Notes beneficially owned by Holder of
Borrower, and (iii) the number of shares of Common Stock issuable upon the
conversion of the Note with respect to which the determination of this provision
is being made on a Conversion Date, which would result in beneficial ownership
by the Holder and its affiliates of more than 4.99% of the outstanding shares of
Common Stock of the Borrower on such Conversion Date. For the purposes of the
provision to the immediately preceding sentence, beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and Regulation 13d-3 thereunder. Subject to the foregoing, the
Holder shall not be limited to aggregate conversions of only 4.99% and aggregate
conversion by the Holder may exceed 4.99%. The Holder shall have the authority
and obligation to determine whether the restriction contained in this Section
2.3 will limit any conversion hereunder and to the extent that the Holder
determines that the limitation contained in this Section applies, the
determination of which portion of the Notes are convertible shall be the
responsibility and obligation of the Holder. The Holder may increase the
permitted beneficial ownership amount up to 9.99% upon and effective after 61
days prior written notice to the Company. The Holder may allocate which of the
equity of the Borrower deemed beneficially owned by the Holder shall be included
in the 4.99% amount described above and which shall be allocated to the excess
above 4.99%.
 
2.4  Reports under Securities Act and Exchange Act. With a view to making
available to the Holder the benefits of Rule 144 promulgated under the
Securities Act or any other similar rule or regulation of the SEC that may at
any time permit the Holder and any transferee to sell Conversion Shares to the
public without Registration (“Rule 144”), the Borrower agrees to:
 
(a) make and keep public information available, as those terms are understood
and defined in Rule 144;
 
(b) file with the SEC in a timely manner all reports and other documents
required of the Borrower under the Securities Act and the Exchange Act; and
 
(c) furnish to the Holder or any transferee so long as the Holder or any
transferee owns any Common Stock, promptly upon request, (i) a written statement
by the Borrower that it has complied with the reporting requirements of the
Securities Act and the Exchange Act, (ii) a copy of the most recent annual or
quarterly report of the Borrower and such other reports and documents so filed
by the Borrower and (iii) such other information as may be reasonably requested
to permit the Holder to sell such securities pursuant to Rule 144 without
registration.
 
(d) The Borrower will, at the request of any Holder or any transferee, in
connection with the sale of some or all of the Common Stock pursuant to Rule 144
upon receipt from such Holder or any transferee or any transferee of a
certificate certifying (i) that such Holder and its transferor have held such
Shares for a period of not less than two (2) years, (ii) that such Holder or any
transferee has not been an affiliate (as defined in Rule 144) of the Borrower
for more than the ninety (90) preceding days, and (iii) as to such other matters
as may be appropriate in accordance with such Rule, will at Borrower’s cost and
expense cause to be removed from the stock certificate representing such Common
Stock that portion of any restrictive legend which relates to the registration
provisions of the Securities Act.

5

--------------------------------------------------------------------------------




ARTICLE III


EVENT OF DEFAULT


The occurrence of any of the following events of default ("Event of Default")
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:


3.1 Failure to Pay Principal or Interest. The Borrower fails to pay any
installment of principal, interest or other sum due under this Note when due and
such failure continues for a period of ten (10) business days after the due
date. The ten (10) day period described in this Section 3.1 is the same ten
(10)) business day period described in Section 1.1 hereof.


3.2 Breach of Covenant. The Borrower breaches any material covenant or other
material term or condition of this Note in any material respect and such breach,
if subject to cure, continues for a period of fifteen (15) business days after
written notice to the Borrower from the Holder.


3.3 Receiver or Trustee. The Borrower shall make an assignment for the benefit
of creditors, or apply for or consent to the appointment of a receiver or
trustee for it or for a substantial part of its property or business; or such a
receiver or trustee shall otherwise be appointed without the consent of the
Borrower is not dismissed within sixty (60) days of appointment.


3.4 Judgments. Any money judgment, writ or similar final process shall be
entered or filed against Borrower or any of its property or other assets for
more than $250,000, and shall remain unpaid, unvacated, unbonded or unstayed for
a period of forty-five (45) days.


3.5 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower and if instituted against
Borrower are not dismissed within sixty (60) days of initiation.


3.6 Delisting. Failure of the Common Stock to be listed for trading or quotation
on a Principal Market (which includes the Bulletin Board) for five or more
consecutive trading days.


3.7 Non-Payment. A default by the Borrower under any one or more obligations in
an aggregate monetary amount in excess of $250,000 for more than thirty days
after the due date, unless the Borrower is contesting the validity of such
obligation in good faith and has segregated cash funds equal to not less than
one-half of the disputed amount.


3.8 Stop Trade. An SEC or judicial stop trade order or Principal Market trading
suspension that lasts for ten or more consecutive trading days.

6

--------------------------------------------------------------------------------




3.9 Failure to Deliver Common Stock or Replacement Note. Borrower's failure to
deliver Common Stock to the Holder pursuant to and in the form required by this
Note, or, if required, a replacement Note more than seven (7) Business Days
after the required delivery date of such Common Stock or Note. 


3.10 Reservation Default. Failure by the Borrower to have reserved for issuance
upon conversion of the Note the amount of Common stock as set forth in this
Note.


3.11 Cross Default. A default by the Borrower of a material term, covenant,
warranty or undertaking of any other agreement to which the Borrower and the
Holder are parties, or the occurrence of a material event of default under any
such other agreement which is not cured after any required notice and/or cure
period.


ARTICLE IV


SECURITY INTEREST
 
4.1 To secure fulfillment of all of Borrower’s obligations under this Note and
under any other subsequent advances made by the Holder to the Borrower, the
Borrower hereby grants to Holder a security interest in the Collateral (as
defined below; the security interest in the Collateral is referred to as the
“Security Interest”). Should Borrower default on this Note, Holder will be
entitled to the Security Interest in favor of Borrower on the following property
and fixtures of the Borrower wherever located and whether now owned or in
existence or hereafter acquired or created, of every kind and description,
tangible or intangible, including, without limitation, all inventory, goods,
equipment, patents, patents pending, trademarks, trademark applications,
documents, instruments, chattle paper, bank accounts, cash, contract rights and
general intangibles, such terms as defined by the Uniform Commercial Code, and
more particulary all of which are presently located at 665 Martinsville Road,
Suite 219, Basking Ridge, New Jersy 07920. The Borrower agrees that within three
(3) business days after the issuance of this Note or any subsequent advance made
by the Holder to the Borrower, as the case may be, the Borrower will, at its
sole cost and expense, file financing statements or amendments to existing
financing statements in the office of the Secretary of State of Delaware (or
other appropriate office) and make appropriate filings in the Patent Office and
the Trademark Office, respectively, of the United States Patent and Trademark
Office to reflect the Security Interest in favor of the Holder. The security
interest set forth in this section 4.1 is hereinafter referred to as the
“Borrower’s Security Interest Provisions.”


4.2 Payment of this Note is also secured pursuant to the Security Interest
Agreement, of even date (the “Grantor Subsidiary’s Security Interest Agreement”
or a “Security Interest Agreement”), executed by the Grantor Subsidiary (as
defined below), as debtor, in favor of the Holder, as secured party, the terms
of which are incorporated herein by reference.


ARTICLE V


GUARANTEE


5.1 Millennium Biotechnologies, Inc., a subsidiary of the Borrower (the “Grantor
Subsidiary”) is personally guarantying to the Holder the timely and full
fulfillment of all of the obligations of the Borrower under this Note on the
terms provided above and in (and as limited by) the Grantor Subsidiary
Guarantee, which has been executed by the Grantor Subsidiary in favor of, and
delivered to, the Holder. Such guaranty is referred to as the “Grantor
Subsidiary’s Guarantee.”

7

--------------------------------------------------------------------------------




5.2 The obligations of the Borrower under this Note and of the Grantor
Subsidiary under the Grantor Subsidiary Guarantee are secured under the terms of
the Grantor Subsidiary’s Security Interest Agreement, as referred to in Section
4.2 hereof.


5.3 Subject to the terms of the Loan Agreement, no provision of this Note shall
alter or impair the obligation of the Borrower, which is absolute and
unconditional, to pay the principal of, and interest on, this Note at the time,
place, and rate, and in the coin or currency, as herein prescribed. This Note is
direct obligations of the Borrower.


5.4 Any payments received by the Holder with respect to this Note or on account
of any rights taken with respect to the Borrower’s Security Interest Provisions,
the Grantor Subsidiary’s Guarantee, or the Grantor Subsidiary’s Security
Interest Agreement, shall be applied in the following order of priority: (i)
first, to any amounts due to the Holder under any of the Transaction Agreements
(other than interest and principal on the Note) or to costs of collection, (ii)
then, to accrued but unpaid interest on the Note, and (iii) then, to principal
on the Note.


ARTICLE VI


MISCELLANEOUS


6.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.
 
6.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Borrower to: Millennium Biotechnologies,
Inc., Attn: Frank Guarino, 665 Martinsville Road, Suite 219, Basking Ridge, NJ
07920, with a copy by telecopier only to: Silverman Sclar Shin & Byrne PLLC,
Attn: Peter Silverman, Esq., telecopier: (212) 779-8858; and (ii) if to the
Holder, to the name, address and telecopy number set forth on the front page of
this Note, with a copy by telecopier only to Samuel M. Krieger, Esq., Krieger &
Prager, LLP, 39 Broadway, Suite 920, New York, New York 10006, telecopier
number: (212) 363-2999.


6.3 Amendment Provision. The term "Note" and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented. The
Holder by acceptance hereof confirms such Holder’s agreement to the terms and
conditions set forth herein.

8

--------------------------------------------------------------------------------




6.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns; provided, however, that by acceptance of this Note,
Holder agrees that it may not and will not assign any portion of this Note to
any competitor of Borrower that is engaged in the business of selling and/or
distributing neutricuetical products.


6.5 Cost of Collection. If default is made in the payment of this Note, Borrower
shall pay the Holder hereof reasonable costs of collection, including reasonable
attorneys' fees.


6.6 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York, without regard to conflicts of laws
principles that would result in the application of the substantive laws of
another jurisdiction. Any action brought by either party against the other
concerning the transactions contemplated by this Note shall be brought only in
the state courts of New York or in the federal courts located in the state of
New York. Both parties and the individual signing this Note on behalf of the
Borrower agree to submit to the jurisdiction of such courts. The prevailing
party shall be entitled to recover from the other party its reasonable
attorney’s fees and costs. In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or unenforceability of any other provision of this
Note. Nothing contained herein shall be deemed or operate to preclude the Holder
from bringing suit or taking other legal action against the Borrower in any
other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court in favor of the Holder.


6.7 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.


6.8.  Construction. Each party acknowledges that its legal counsel participated
in the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.


6.9 Shareholder Status. The Holder shall not have rights as a shareholder of the
Borrower with respect to unconverted portions of this Note. However, the Holder
will have the rights of a shareholder of the Borrower with respect to the Shares
of Common Stock to be received after delivery by the Holder of a Conversion
Notice to the Borrower.


6.10 Remedies. This Note shall be deemed an unconditional obligation of the
Borrower for the payment of money and, without limitation, to any other remedies
available to Holder. This Note may be enforced against the Borrower by summary
proceeding pursuant to N.Y. Civil Procedure Law and Rules Sect. 3213 or any
similar rule or statute in the jurisdiction where enforcement is sought.

9

--------------------------------------------------------------------------------




6.11 Non-Business Days. Whenever any payment to be made shall be due on a
Saturday, Sunday or a public holiday under the laws of the State of New York,
such payment may be due on the next succeeding business day and such next
succeeding day shall be included in the calculation of the amount of accrued
interest payable on such date.


IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the 30th day of November, 2007.



MILLENNIUM BIOTECHNOLOGIES GROUP, INC.    
By:
s/Frank Guarino
 
Name: Frank Guarino
 
Title:   CFO


10

--------------------------------------------------------------------------------



NOTICE OF CONVERSION


(To be executed by the Registered Holder in order to convert the Note)


The undersigned hereby elects to convert $   of the principal and $   of the
interest due on the Note issued by Millennium Biotechnologies Group, Inc. on
November 30, 2007 into Shares of Common Stock. according to the conditions set
forth in such Note, as of the date written below.


Date of Conversion:
         
Conversion Price:
         
Shares To
   
Be Delivered:
         

Signature:
         
Print Name:
       
Address:
         



11

--------------------------------------------------------------------------------


 